Citation Nr: 1103941	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-29 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1952 to December 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona 
that denied service connection for bilateral hearing loss.  The 
Veteran testified at a Board hearing at the RO in December 2009 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.    

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The issue of service connection for bilateral hearing loss 
requires further development before a decision on the merits may 
be made.  The Veteran was afforded VA examinations in June 2008, 
September 2008, and September 2010.  In June 2008, the VA 
examiner noted that based on the Veteran's reported history of 
in-service and post-service noise exposure, it is not possible to 
delineate the etiology of the hearing loss.  The examiner noted 
that it was possible that the hearing loss had its origins in the 
service, but the ratio of possibility was so difficult to 
determine that it would only be speculative.  The September 2008 
examiner did not provide any opinion as to the etiology of the 
Veteran's hearing loss.

In August 2010, the Board remanded the issue for another VA 
examination and opinion, noting that the speculative opinion 
provided in June 2008 was inadequate.  The remand noted that 
speculative opinions do not provide evidence to support or deny 
the claim, and thus, there remains no competent evidence 
regarding whether the current bilateral hearing loss is due to 
service.  The remand specifically instructed the RO/AMC to obtain 
a non-speculative opinion that is supported by adequate 
rationale.  

The Veteran was afforded another VA examination in September 
2010.  The examiner noted that since there are no frequency 
specific hearing levels at separation it is not possible to 
determine if it is at least as likely as not that the current 
hearing loss began during service without resorting to mere 
speculation, since the presence or absence of hearing loss at 
separation cannot be determined.  The examiner also noted that it 
is not possible to determine if it is at least as likely as not 
that the current hearing loss is causally linked to any incident 
of active duty or acoustic trauma without resorting to mere 
speculation due to the equally significant post-service noise 
exposure.  

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the United 
States Court of Appeals for Veterans Claims (Court) found that 
once VA undertakes the effort to provide an examination when 
developing a service-connection claim, it must provide an 
adequate one or, at a minimum, notify the claimant why one will 
not or cannot be provided.  In Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008), the Court specifically found that a medical 
opinion that contains only data and conclusions is accorded no 
weight.  The Court has previously found that an opinion that is 
unsupported and unexplained is purely speculative and does not 
provide the degree of certainty required for medical nexus 
evidence.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court of 
Appeals for Veterans Claims (Court) held that, when a VA medical 
examiner states no conclusion as to etiology or diagnosis can be 
reached without resorting to speculation, it must be clear, from 
either the examiner's statements or the Board's decision, that 
the examiner has considered "all procurable and assembled data," 
by obtaining all tests and records that might reasonably 
illuminate the medical analysis; and when the record leaves the 
issue in doubt, it is the Board's duty to remand for further 
development.  The Court further indicated there must be some 
assurance that VA exhausted all due diligence in seeking relevant 
medical information that may have bearing on the requested 
opinion, and the examiner must explain the basis for such an 
opinion that he cannot comment conclusively.  The Court 
recognized, however, there will be times when this requested 
opinion simply cannot be provided, such as when it cannot be 
determined from current medical knowledge that a specific 
inservice injury or disease can possibly cause the claimed 
condition or that the actual cause cannot be selected from 
multiple potential causes.  In this case, it is not clear from 
the opinions what other evidence would be necessary in order for 
an opinion to be non-speculative.  That evidence should be 
identified and attempts made to obtain it.

The Board therefore finds that the previous VA examination 
opinions, or non-opinions, stating that an opinion would require 
speculation are inadequate.  Further examination is required 
before a decision on the merits may be made regarding the 
Veteran's claim for service connection for bilateral hearing 
loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The Veteran should be afforded a VA 
examination, by an examiner who has not 
previously seen the Veteran, to ascertain the 
nature and etiology of any current bilateral 
hearing loss.  The relevant documents in the 
claims file should be made available to and 
reviewed by the examiner in connection with 
the examination.  Any tests deemed medically 
advisable should be accomplished.  The 
examiner should clearly note any current 
disability and respond to the following:  

For any current bilateral hearing loss, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 50 
percent or higher degree of probability) that 
the Veteran's hearing loss is causally or 
etiologically related to the Veteran's noise 
exposure during service.  

A complete rationale should be given for any 
opinion provided.  If the examiner again 
notes that an opinion may not be provided 
without resorting to speculation, the 
examiner should provide a rationale for the 
inability to relate the diagnosis to service 
and should indicate what information, if any, 
would assist the examiner in making the 
determination.

2.  If additional evidence is identified by 
the examiner, the RO should attempt to obtain 
that evidence and readjudicate the claim, 
including obtaining another medical opinion 
if necessary, before returning the case to 
the Board if the benefit remains denied.

2.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO/AMC should review the 
expanded record and determine if service 
connection for bilateral hearing loss may be 
granted.  The Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case, and 
should be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



